UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Sovereign Investors FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 97.49% $561,738,909 (Cost $417,733,764) Consumer Discretionary 7.72% 44,505,860 Hotels, Restaurants & Leisure 2.45% McDonald's Corp. 163,000 14,096,240 Leisure Equipment & Products 0.91% Hasbro, Inc. 132,000 5,221,920 Media 1.00% The Walt Disney Company 150,000 5,793,000 Specialty Retail 2.33% TJX Companies, Inc. 243,000 13,437,900 Textiles, Apparel & Luxury Goods 1.03% VF Corp. (L) 51,000 5,956,800 Consumer Staples 10.14% 58,434,141 Beverages 1.63% PepsiCo, Inc. 146,825 9,402,672 Food & Staples Retailing 2.00% Walgreen Company 295,000 11,516,800 Food Products 1.89% Archer-Daniels-Midland Company 358,000 10,876,040 Household Products 1.94% The Procter & Gamble Company 182,000 11,191,180 Tobacco 2.68% Philip Morris International, Inc. 217,050 15,447,449 Energy 13.83% 79,683,960 Energy Equipment & Services 3.05% Helmerich & Payne, Inc. 130,000 8,976,500 Schlumberger, Ltd. 95,000 8,585,150 Oil, Gas & Consumable Fuels 10.78% ConocoPhillips 183,000 13,174,170 Exxon Mobil Corp. 290,000 23,139,100 Occidental Petroleum Corp. 140,000 13,745,200 Royal Dutch Shell PLC, ADR 164,000 12,063,840 Financials 15.97% 91,987,997 Capital Markets 5.03% Franklin Resources, Inc. 98,000 12,442,080 T. Rowe Price Group, Inc. (L) 203,500 11,558,800 The Charles Schwab Corp. 334,000 4,986,620 Commercial Banks 4.27% Cullen/Frost Bankers, Inc. (L) 94,000 5,064,720 U.S. Bancorp 455,000 11,857,300 Wells Fargo & Company 275,000 7,683,500 Diversified Financial Services 2.68% JPMorgan Chase & Company 380,740 15,400,933 Insurance 3.99% Aflac Inc. 167,400 7,710,444 1 Sovereign Investors FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) MetLife, Inc. 200,000 $8,242,000 Prudential Financial, Inc. 120,000 7,041,600 Health Care 9.49% 54,696,380 Health Care Equipment & Supplies 3.07% Becton, Dickinson & Company 144,000 12,039,840 DENTSPLY International, Inc. (L) 150,000 5,683,500 Pharmaceuticals 6.42% GlaxoSmithKline PLC, ADR (L) 300,000 13,326,000 Johnson & Johnson 275,000 17,817,250 Novartis AG, ADR 95,258 5,829,790 Industrials 16.38% 94,350,734 Aerospace & Defense 1.44% United Technologies Corp. 100,000 8,284,000 Air Freight & Logistics 1.80% FedEx Corp. 119,500 10,382,160 Electrical Equipment 3.29% Cooper Industries PLC 144,000 7,532,640 Emerson Electric Company 233,000 11,437,970 Industrial Conglomerates 3.87% 3M Company 111,078 9,679,337 General Electric Company 703,350 12,596,999 Machinery 3.82% Caterpillar, Inc. (L) 113,076 11,170,778 Stanley Black & Decker, Inc. 165,000 10,852,050 Road & Rail 2.16% Norfolk Southern Corp. 164,000 12,414,800 Information Technology 19.67% 113,349,260 Communications Equipment 1.04% Qualcomm, Inc. 110,000 6,025,800 Computers & Peripherals 5.23% Apple, Inc. (I) 48,425 18,908,994 EMC Corp. (I) 430,000 11,214,400 Internet Software & Services 1.26% Google, Inc., Class A (I) 12,060 7,280,501 IT Services 5.45% Automatic Data Processing, Inc. 167,000 8,598,830 International Business Machines Corp. 125,300 22,785,805 Semiconductors & Semiconductor Equipment 3.08% Linear Technology Corp. 291,000 8,526,300 Texas Instruments, Inc. 310,000 9,222,500 Software 3.61% Microsoft Corp. 455,050 12,468,370 Oracle Corp. 272,000 8,317,760 Materials 3.03% 17,472,312 Chemicals 3.03% Albemarle Corp. 160,000 10,652,800 2 Sovereign Investors FundAs of 7-31-11 (Unaudited) Shares Value Materials (continued) Praxair, Inc. 65,800 $6,819,512 Telecommunication Services 1.26% 7,258,265 Diversified Telecommunication Services 1.26% AT&T, Inc. 248,061 7,258,265 Yield Shares Value Securities Lending Collateral 8.13% $46,855,157 (Cost $46,845,622) John Hancock Collateral Investment Trust (W) 0.2369%(Y) 4,681,770 46,855,157 Par value Value Short-Term Investments 0.05% $304,000 (Cost $304,000) Repurchase Agreement 0.05% 304,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $304,000 on 8-1-11, collateralized by $305,000 U.S. Treasury Notes, 2.375% due 6-30-18 (valued at $310,719 including interest) $304,000 304,000 Total investments (Cost $464,883,386)† 105.67% $608,898,066 Other assets and liabilities, net (5.67%) ($32,668,733) Total net assets 100.00% $576,229,333 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $466,284,047. Net unrealized ap/depreciation aggregated $142,614,019, of which $149,659,224 related to appreciated investment securities and $7,045,205 related to depreciated investment securities. 3 Sovereign Investors FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of July 31, 2011, all investments of the Fund are categorized as Level 1 under the hierarchy described above, except Repurchase Agreements, which are Level 2. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their closing net asset values each day. Certain short term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 4 Balanced FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 59.19 % $666,113,115 (Cost $566,514,011) Consumer Discretionary 4.73% 53,160,075 Automobiles 0.25% Ford Motor Company (I) 232,852 2,843,123 Household Durables 0.45% Pulte Group, Inc. (I)(L) 743,486 5,107,749 Media 0.68% News Corp., Class B (L) 459,628 7,583,862 Multiline Retail 1.21% Dollar General Corp. (I)(L) 431,275 13,567,912 Specialty Retail 2.14% Lowe's Companies, Inc. 329,992 7,121,227 Staples, Inc. 1,054,558 16,936,202 Consumer Staples 4.09% 46,056,490 Beverages 1.20% PepsiCo, Inc. 211,538 13,546,894 Food & Staples Retailing 1.61% CVS Caremark Corp. 498,592 18,123,819 Food Products 0.59% Archer-Daniels-Midland Company 216,964 6,591,366 Household Products 0.69% The Procter & Gamble Company 126,759 7,794,411 Energy 8.73% 98,190,589 Energy Equipment & Services 2.43% Ensco International PLC, ADR 53,281 2,837,213 Noble Corp. (I) 234,278 8,637,830 Schlumberger, Ltd. 94,854 8,571,956 Weatherford International, Ltd. (I) 331,057 7,256,769 Oil, Gas & Consumable Fuels 6.30% Brazil Ethanol, Inc. (I)(S) 111,100 1,111 CONSOL Energy, Inc. 107,812 5,778,723 Denbury Resources, Inc. (I)(L) 885,192 17,101,909 EQT Corp. 99,724 6,330,480 OGX Petroleo e Gas Participacoes SA (I) 949,206 7,907,755 Southwestern Energy Company (I) 228,212 10,169,127 Suncor Energy, Inc. 617,418 23,597,716 Financials 9.46% 106,470,329 Capital Markets 4.32% BlackRock, Inc. 37,567 6,704,207 Franklin Resources, Inc. 71,463 9,072,942 Lazard, Ltd., Class A 288,575 9,696,120 Morgan Stanley 143,448 3,191,718 The Charles Schwab Corp. (L) 791,790 11,821,425 The Goldman Sachs Group, Inc. 60,493 8,164,740 Diversified Financial Services 1.79% Bank of America Corp. 487,776 4,736,305 JPMorgan Chase & Company 379,839 15,364,488 1 Balanced FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) Insurance 3.35% ACE, Ltd. 68,181 $4,566,763 Berkshire Hathaway, Inc., Class B (I) 86,620 6,424,605 MetLife, Inc. 479,864 19,775,196 Prudential Financial, Inc. 118,470 6,951,820 Health Care 6.19% 69,670,176 Biotechnology 0.95% Amgen, Inc. 194,717 10,651,020 Health Care Equipment & Supplies 0.83% Medtronic, Inc. 261,000 9,409,050 Health Care Providers & Services 1.63% HCA Holdings, Inc. (I) 83,582 2,229,968 McKesson Corp. 68,311 5,541,388 Medco Health Solutions, Inc. (I) 91,738 5,768,485 Quest Diagnostics, Inc. 88,246 4,766,166 Pharmaceuticals 2.78% Abbott Laboratories 222,639 11,425,834 Hospira, Inc. (I) 169,738 8,677,007 Pfizer, Inc. 517,840 9,963,242 Shire PLC, ADR 11,904 1,238,016 Industrials 7.52% 84,638,965 Aerospace & Defense 2.63% Honeywell International, Inc. 140,120 7,440,372 Textron, Inc. (L) 507,257 11,732,854 United Technologies Corp. 125,323 10,381,757 Air Freight & Logistics 0.50% Expeditors International of Washington, Inc. (L) 118,165 5,638,834 Airlines 0.37% Delta Air Lines, Inc. (I) 521,240 4,112,584 Commercial Services & Supplies 2.16% Iron Mountain, Inc. (L) 289,298 9,150,496 Republic Services, Inc. 523,211 15,188,815 Industrial Conglomerates 1.23% Danaher Corp. 282,206 13,859,137 Machinery 0.39% Deere & Company 55,913 4,389,730 Professional Services 0.24% Verisk Analytics, Inc., Class A (I) 82,414 2,744,386 Information Technology 13.43% 151,185,565 Communications Equipment 2.28% Qualcomm, Inc. 468,958 25,689,519 Computers & Peripherals 4.07% Apple, Inc. (I) 69,606 27,179,751 Hewlett-Packard Company 528,852 18,594,436 Internet Software & Services 2.54% Google, Inc., Class A (I) 47,307 28,558,763 2 Balanced FundAs of 7-31-11 (Unaudited) Shares Value Information Technology (continued) Semiconductors & Semiconductor Equipment 0.19% NXP Semiconductor NV (I) 110,494 $2,185,571 Software 4.35% Adobe Systems, Inc. (I) 216,535 6,002,350 Intuit, Inc. (I) 194,073 9,063,209 Microsoft Corp. 1,237,663 33,911,966 Materials 4.68% 52,691,928 Chemicals 2.31% Ecolab, Inc. (L) 192,582 9,629,100 LyondellBasell Industries NV, Class A 79,376 3,132,177 Monsanto Company 94,102 6,914,615 The Mosaic Company 88,818 6,281,209 Containers & Packaging 0.69% Boise, Inc. 70,816 490,755 Owens-Illinois, Inc. (I) 313,560 7,265,185 Metals & Mining 1.68% Avalon Rare Metals, Inc. (I) 451,700 2,496,181 Barrick Gold Corp. (L) 270,633 12,874,012 Freeport-McMoRan Copper & Gold, Inc. 68,140 3,608,694 Utilities 0.36% 4,048,998 Electric Utilities 0.12% PPL Corp. 50,380 1,405,602 Water Utilities 0.24% American Water Works Company, Inc. 94,407 2,643,396 Shares Value Preferred Securities 0.13 % $1,503,561 (Cost $1,154,100) Energy 0.13% 1,503,561 Oil, Gas & Consumable Fuels 0.13 % Apache Corp., Series D, 6.000% (L) 23,082 1,503,561 Maturity Par value Rate (%) date Value U.S. Government & Agency Obligations 16.55% $186,229,208 (Cost $182,261,096) U.S. Government 4.35% 48,976,951 Treasury Inflation Protected Securities Note 2.500 07/15/16 $2,237,460 2,611,011 U.S. Treasury Bonds Bond 4.750 02/15/41 3,835,000 4,240,072 Bond 6.000 02/15/26 2,500,000 3,224,610 U.S. Treasury Notes Note 1.500 06/30/16 2,768,000 2,791,583 3 Balanced FundAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value U.S. Government (continued) Note 2.000 04/30/16 $10,060,000 $10,412,100 Note 2.375 03/31/16 11,000,000 11,592,108 Note 3.125 05/15/21 9,695,000 9,964,618 U.S. Treasury STRIPS, PO 2.885* 11/15/30 9,390,000 4,140,849 U.S. Government Agency 12.20% 137,252,257 Federal Home Loan Mortgage Corp. 15 Yr Pass Thru Ctf 4.500 11/01/24 1,481,826 1,573,954 30 Yr Pass Thru Ctf 4.000 09/01/40 569,701 579,339 30 Yr Pass Thru Ctf 5.000 03/01/41 2,683,431 2,869,024 30 Yr Pass Thru Ctf 6.500 06/01/37 230,953 256,999 30 Yr Pass Thru Ctf 6.500 10/01/37 473,586 526,994 30 Yr Pass Thru Ctf 6.500 11/01/37 969,206 1,078,507 30 Yr Pass Thru Ctf 6.500 12/01/37 444,350 494,461 30 Yr Pass Thru Ctf 6.500 02/01/38 279,349 310,852 30 Yr Pass Thru Ctf 6.500 04/01/39 1,647,021 1,832,762 Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.000 07/01/24 3,827,391 4,023,406 15 Yr Pass Thru Ctf 4.500 12/01/17 198,264 211,009 15 Yr Pass Thru Ctf 4.500 03/01/23 2,033,773 2,170,518 15 Yr Pass Thru Ctf 4.500 03/01/26 1,453,127 1,546,744 15 Yr Pass Thru Ctf 5.500 08/01/22 1,587,023 1,724,083 15 Yr Pass Thru Ctf 5.500 01/01/23 1,258,071 1,364,363 15 Yr Pass Thru Ctf 6.500 08/01/16 11,884 12,959 30 Yr Pass Thru Ctf 4.500 TBA 12,050,000 12,575,772 30 Yr Pass Thru Ctf 5.000 04/01/41 8,058,257 8,626,292 30 Yr Pass Thru Ctf 5.500 11/01/39 3,354,426 3,643,599 30 Yr Pass Thru Ctf 5.000 09/01/40 4,538,010 4,855,063 30 Yr Pass Thru Ctf 5.000 02/01/41 7,450,361 7,975,545 30 Yr Pass Thru Ctf 5.000 02/01/41 9,455,644 10,122,183 30 Yr Pass Thru Ctf 5.000 03/01/41 4,996,569 5,348,783 30 Yr Pass Thru Ctf 5.000 03/01/41 10,429,606 11,164,801 30 Yr Pass Thru Ctf 5.000 04/01/41 4,586,726 4,947,317 30 Yr Pass Thru Ctf 5.500 08/01/37 4,383,712 4,782,165 30 Yr Pass Thru Ctf 5.500 12/01/37 4,894,497 5,308,786 30 Yr Pass Thru Ctf 6.000 07/01/38 14,203,684 15,708,148 30 Yr Pass Thru Ctf 6.500 07/01/36 2,577,603 2,872,518 30 Yr Pass Thru Ctf 6.500 01/01/39 2,214,799 2,466,128 30 Yr Pass Thru Ctf 6.500 03/01/39 447,376 497,583 30 Yr Pass Thru Ctf 6.500 06/01/39 3,575,119 3,984,165 30 Yr Pass Thru Ctf 7.000 06/01/31 7,698 8,753 30 Yr Pass Thru Ctf 7.000 06/01/32 3,880 4,413 30 Yr Pass Thru Ctf 7.500 04/01/31 6,850 7,953 30 Yr Pass Thru Ctf 8.000 01/01/31 6,098 7,086 Financing Corp. Bond 9.650 11/02/18 1,790,000 2,621,688 Government National Mortgage Association 15 Yr Pass Thru Ctf 5.500 08/15/23 3,224,091 3,507,823 30 Yr Pass Thru Ctf 5.500 07/20/38 1,425,899 1,579,511 30 Yr Pass Thru Ctf 5.500 09/15/38 2,905,885 3,213,486 30 Yr Pass Thru Ctf 6.500 04/15/29 87,599 98,519 30 Yr Pass Thru Ctf 9.000 04/15/21 1,362 1,568 New Valley Generation II Pass Thru Ctf 5.572 05/01/20 663,381 746,635 4 Balanced FundAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Foreign Government Obligations 0.18% $1,972,349 (Cost $1,881,373) South Korea 0.18% 1,972,349 Korea Development Bank 4.000 09/09/16 $1,890,000 1,972,349 Corporate Bonds 16.37% $184,254,252 (Cost $169,567,088) Consumer Discretionary 0.85% 9,536,383 Auto Components 0.09% Allison Transmission, Inc. (S) 7.125 05/15/19 1,000,000 980,000 Automobiles 0.14% Hyundai Capital Services, Inc. (S) 4.375 07/27/16 1,560,000 1,631,504 Media 0.62% CBS Corp. 7.875 07/30/30 1,770,000 2,159,635 Time Warner Cable, Inc. 6.750 07/01/18 4,000,000 4,765,244 Consumer Staples 1.03% 11,524,335 Food & Staples Retailing 0.18% CVS Caremark Corp. (6.302% to 06/01/2012, then 3 month LIBOR + 2.065%) 6.302 06/01/12 2,000,000 1,950,000 Food Products 0.60% Kraft Foods, Inc. 6.125 08/23/18 4,000,000 4,728,644 Ralcorp Holdings Corp. 4.950 08/15/20 2,000,000 2,007,482 Household Products 0.09% Yankee Candle Company, Inc. 8.500 02/15/15 1,000,000 1,035,000 Tobacco 0.16% Lorillard Tobacco Company 6.875 05/01/20 1,615,000 1,803,209 Energy 1.22% 13,759,019 Oil, Gas & Consumable Fuels 1.22% Kerr-McGee Corp. 6.950 07/01/24 2,000,000 2,378,570 Kinder Morgan Energy Partners LP 5.950 02/15/18 5,000,000 5,716,730 Kinder Morgan Finance Company ULC 5.700 01/05/16 2,000,000 2,100,000 NuStar Logistics LP 4.800 09/01/20 1,045,000 1,089,641 Shell International Finance BV 6.375 12/15/38 2,000,000 2,474,078 Financials 8.38% 94,344,709 Capital Markets 1.81% Credit Suisse New York 5.300 08/13/19 3,000,000 3,236,019 Macquarie Bank, Ltd. (S) 6.625 04/07/21 1,360,000 1,404,634 Macquarie Group, Ltd. (S) 6.000 01/14/20 3,000,000 3,033,918 Morgan Stanley 6.000 04/28/15 5,000,000 5,500,130 The Goldman Sachs Group, Inc. 5.375 03/15/20 4,000,000 4,149,668 The Goldman Sachs Group, Inc. 6.750 10/01/37 3,000,000 2,996,706 Commercial Banks 1.55% Abbey National Treasury Services PLC 4.000 04/27/16 1,945,000 1,906,281 Australia & New Zealand Banking Group, Ltd. (S) 5.100 01/13/20 2,160,000 2,289,390 Barclays Bank PLC 5.125 01/08/20 3,000,000 3,081,918 5 Balanced FundAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Financials (continued) Barclays Bank PLC 5.140 10/14/20 $1,365,000 $1,304,356 BBVA Bancomer SA (S) 6.500 03/10/21 2,470,000 2,556,450 First Tennessee Bank NA 5.050 01/15/15 595,000 627,687 Lloyds TSB Bank PLC 6.375 01/21/21 2,205,000 2,326,207 Wachovia Corp. 5.750 02/01/18 3,000,000 3,382,038 Consumer Finance 0.20% Discover Bank 7.000 04/15/20 2,000,000 2,258,422 Diversified Financial Services 2.05% Bank of America Corp. 5.650 05/01/18 4,000,000 4,234,204 Beaver Valley II Funding 9.000 06/01/17 511,000 556,275 Citigroup, Inc. 6.125 05/15/18 4,000,000 4,470,624 Crown Castle Towers LLC (S) 6.113 01/15/20 2,125,000 2,373,818 GE Capital Trust I (6.375% to 11/15/2017, then 3 month LIBOR + 2.290%) 6.375 11/15/17 1,000,000 1,020,000 GTP Acquisition Partners I LLC (S) 4.347 06/15/16 1,980,000 2,020,046 GTP Acquisition Partners I LLC (S) 7.628 06/15/16 1,475,000 1,511,875 Merrill Lynch & Company, Inc. 7.750 05/14/38 1,000,000 1,092,845 Textron Financial Corp. (6.000% to 02/15/2017, then 3 month LIBOR + 1.735%) (S) 6.000 02/15/17 2,680,000 2,291,400 The Bear Stearns Companies LLC 6.400 10/02/17 2,000,000 2,311,758 The Bear Stearns Companies LLC 7.250 02/01/18 1,000,000 1,203,410 Insurance 1.17% Aflac, Inc. 8.500 05/15/19 1,500,000 1,894,892 American International Group, Inc. 5.850 01/16/18 2,000,000 2,120,074 AON Corp. 8.205 01/01/27 1,800,000 2,093,117 CNA Financial Corp. 6.500 08/15/16 3,675,000 4,179,702 Lincoln National Corp. (6.050% to 04/20/2017, then 3 month LIBOR + 2.040%) 6.050 04/20/17 935,000 888,250 The Travelers Companies, Inc. 3.900 11/01/20 2,000,000 1,987,936 Real Estate Investment Trusts 1.60% Boston Properties LP 5.875 10/15/19 3,000,000 3,381,252 Duke Realty LP 5.950 02/15/17 2,000,000 2,210,638 Goodman Funding Pty, Ltd. (S) 6.375 04/15/21 1,230,000 1,291,234 Health Care REIT, Inc. 6.125 04/15/20 2,000,000 2,203,234 Prologis LP 6.625 05/15/18 755,000 856,415 Ventas Realty LP/Ventas Capital Corp. 4.750 06/01/21 1,920,000 1,950,296 Vornado Realty LP 4.250 04/01/15 3,805,000 3,999,968 Weyerhaeuser Company 7.375 03/15/32 2,000,000 2,147,622 Health Care 0.04% 455,449 Health Care Equipment & Supplies 0.04% Covidien International Finance SA 6.000 10/15/17 380,000 455,449 Industrials 1.55% 17,447,891 Aerospace & Defense 0.20% Textron, Inc. 6.200 03/15/15 2,000,000 2,243,872 Airlines 0.25% Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08/10/22 1,569,794 1,626,778 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04/15/19 1,190,000 1,194,522 Building Products 0.19% Voto-Votorantim, Ltd. (S) 6.750 04/05/21 2,000,000 2,150,000 6 Balanced FundAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Industrials (continued) Commercial Services & Supplies 0.14% International Lease Finance Corp. (S) 7.125 09/01/18 $1,455,000 $1,549,575 Industrial Conglomerates 0.67% Koninklijke (Royal) Philips Electronics N.V. 5.750 03/11/18 5,000,000 5,728,575 Odebrecht Finance, Ltd. (S) 6.000 04/05/23 1,755,000 1,781,325 Road & Rail 0.10% Union Pacific Corp. 5.750 11/15/17 1,000,000 1,173,244 Information Technology 0.25% 2,837,302 IT Services 0.25% International Business Machines Corp. 8.000 10/15/38 2,000,000 2,837,302 Materials 1.26% 14,153,395 Chemicals 0.23% Braskem Finance, Ltd. (S) 7.000 05/07/20 2,345,000 2,579,500 Metals & Mining 0.59% Alcoa, Inc. 5.400 04/15/21 1,300,000 1,351,858 ArcelorMittal 9.850 06/01/19 2,000,000 2,603,866 Commercial Metals Company 7.350 08/15/18 2,500,000 2,698,995 Paper & Forest Products 0.44% International Paper Company 7.950 06/15/18 4,000,000 4,919,176 Telecommunication Services 0.47% 5,299,032 Diversified Telecommunication Services 0.26% Telecom Italia Capital SA 7.200 07/18/36 1,875,000 1,775,978 Telecom Italia Capital SA 7.721 06/04/38 1,175,000 1,173,886 Wireless Telecommunication Services 0.21% America Movil SAB de CV 5.000 03/30/20 2,170,000 2,349,168 Utilities 1.32% 14,896,737 Electric Utilities 0.20% Duke Energy Carolinas LLC 5.250 01/15/18 1,000,000 1,143,772 Oncor Electric Delivery Company LLC 5.750 09/30/20 1,000,000 1,104,923 Energy Equipment & Services 0.24% MidAmerican Energy Holdings Company 8.480 09/15/28 2,000,000 2,682,842 Independent Power Producers & Energy Traders 0.19% Allegheny Energy Supply Company LLC (S) 5.750 10/15/19 2,000,000 2,177,140 Multi-Utilities 0.69% Integrys Energy Group, Inc. (6.110% to 12/01/2016, then 3 month LIBOR + 2.120%) 6.110 12/01/16 2,000,000 1,981,000 Pacific Gas & Electric Company 5.625 11/30/17 5,000,000 5,807,060 Capital Preferred Securities 0.21% $2,372,900 (Cost $2,397,627) Financials 0.21% 2,372,900 Commercial Banks 0.21% Fifth Third Capital Trust IV (6.500% to 04/15/2017 then 3 month LIBOR + 1.368%) 6.500 04/15/17 2,440,000 2,372,900 7 Balanced FundAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 0.05% $554,087 (Cost $545,689) Illinois 0.05% 554,087 State of Illinois 5.100 06/01/33 $610,000 554,087 Collateralized Mortgage Obligations 4.10% $46,189,946 (Cost $45,929,343) Commercial & Residential 3.00% 33,730,697 Banc of America Commercial Mortgage, Inc. Series 2006-2, Class AM (P) 5.956 05/10/45 2,990,000 3,044,300 Series 2006-4, Class AM 5.675 07/10/46 3,015,000 3,000,142 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 6.008 12/10/49 3,000,000 3,324,984 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.266 08/19/34 4,525,487 4,103,798 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.074 07/10/38 3,020,000 3,100,239 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.074 04/15/45 2,000,000 2,047,988 Series 2007-CB18, Class A4 5.440 06/12/47 2,000,000 2,128,648 LB-UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09/15/39 2,000,000 2,052,713 Series 2007-C1, Class AM 5.455 02/15/40 4,025,000 3,978,273 Series 2007-C2, Class A3 5.430 02/15/40 2,195,000 2,348,446 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.647 03/12/44 4,475,000 4,601,166 U.S. Government Agency 1.10% 12,459,249 Federal Home Loan Mortgage Corp. Series 3794, Class PI IO 4.500 02/15/38 5,785,746 921,574 Federal National Mortgage Association Series 2009-50, Class GI IO 5.000 05/25/39 9,093,434 1,798,277 Series 398, Class C3 IO 4.500 05/25/39 5,119,834 1,048,842 Series 402, Class 4 IO 4.000 10/25/39 10,125,333 2,068,608 Series 407, Class 15 IO 5.000 01/25/40 7,348,940 1,656,662 Series 407, Class 16 IO 5.000 01/25/40 1,966,132 492,909 Series 407, Class 17 IO 5.000 01/25/40 1,598,442 403,926 Series 407, Class 21 IO 5.000 01/25/39 6,979,977 1,225,509 Series 407, Class 7 IO 5.000 03/25/41 5,461,958 1,180,470 Series 407, Class 8 IO 5.000 03/25/41 2,525,628 634,185 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04/20/39 8,291,576 1,028,287 Asset Backed Securities 2.85% $32,035,450 (Cost $32,938,608) Asset Backed Securities 2.85% 32,035,450 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.637 05/25/35 2,180,000 1,975,244 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.337 10/25/36 3,543,648 3,292,209 Dominos Pizza Master Issuer LLC (S) Series 2007-1, Class M1 7.629 04/25/37 1,000,000 1,020,000 8 Balanced FundAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Asset Backed Securities (continued) Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.697 06/25/35 $1,625,000 $1,483,615 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12/20/18 2,224,037 2,174,663 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.557 09/25/36 3,425,000 2,999,574 Series 2005-WMC1, Class M1 (P) 0.687 09/25/35 1,729,661 1,597,039 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.637 03/25/35 1,870,000 1,300,125 Series 2005-3, Class M1 (P) 0.667 07/25/35 1,390,000 1,203,173 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.267 03/25/35 3,200,000 2,909,648 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.817 02/25/35 4,050,000 3,275,924 Series 2005-WCH1, Class M2 (P) 0.707 01/25/36 4,315,000 4,043,617 Residential Asset Securities Corp. Series 2005-KS4, Class M1 (P) 0.597 05/25/35 1,904,092 1,744,662 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05/20/41 2,975,050 3,015,957 Shares Value Warrants 0.06% $718,190 (Cost $198,356) Avalon Rare Metals, Inc. (Expiration Date 9-30-11; Strike Price: CAD 3.60) (I) 366,949 718,190 Yield Shares Value Securities Lending Collateral 5.24% $58,985,757 (Cost $58,969,880) John Hancock Collateral Investment Trust (W) 0.2369%(Y) 5,893,861 58,985,757 Par value Value Short-Term Investments 0.02% $188,000 (Cost $188,000) Repurchase Agreement 0.02% 188,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $188,000 on 8-1-11, collateralized by $185,000 Federal Home Loan Mortgage Corp., 0.010% due 6-26-12 (valued at $194,513, including interest) $188,000 188,000 Total investments (Cost $1,062,545,171)† 104.95% $1,181,116,815 Other assets and liabilities, net (4.95%) ($55,655,979) Total net assets 100.00% $1,125,460,836 The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts CAD Canadian Dollar IO Interest Only Security — Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate 9 Balanced FundAs of 7-31-11 (Unaudited) PO Principal-Only Security TBA To Be Announced (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. * Yield represents the annualized yield at the date of purchase. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $1,097,701,940. Net unrealized appreciation aggregated $83,414,875 of which $106,513,330 related to appreciated investment securities and $23,098,455 related to depreciated investment securities. 10 Balanced Fund As of 7-31-11 (Unaudited) Note to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Common Stocks Consumer Discretionary $53,160,075 $53,160,075 — — Consumer Staples 46,056,490 46,056,490 — — Energy 98,190,589 98,189,478 — $1,111 Financials 106,470,329 106,470,329 — — Health Care 69,670,176 69,670,176 — — Industrials 84,638,965 84,638,965 — — Information Technology 151,185,565 151,185,565 — — Materials 52,691,928 52,691,928 — — Utilities 4,048,998 4,048,998 — — Oil, Gas & Consumable Fuels 1,503,561 1,503,561 — — U.S. Government & Agency Obligations 186,229,208 — $186,229,208 — Foreign Government Obligations 1,972,349 — 1,972,349 — Corporate Bonds 184,254,252 — 182,742,377 1,511,875 Capital Preferred Securities 2,372,900 — 2,372,900 — Municipal Bonds 554,087 — 554,087 — Collateralized Mortgage Obligations 46,189,946 — 44,658,926 1,531,020 Asset Backed Securities 32,035,450 — 32,035,450 — Warrants 718,190 718,190 — — Securities Lending Collateral 58,985,757 58,985,757 — — Short-Term Investments 188,000 — 188,000 — Total Investments in Securities $1,181,116,815 $727,319,512 $450,753,297 $3,044,006 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1, Level 2 or Level 3 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their closing net asset values each day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. 11 Balanced FundAs of 7-31-11 (Unaudited) Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 12 Large Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 99.65% $2,624,252,108 (Cost $2,621,420,432) Consumer Discretionary 8.19% 215,619,672 Automobiles 0.53% Ford Motor Company (I) 1,133,751 13,843,100 Household Durables 0.77% Pulte Group, Inc. (I) 2,966,472 20,379,663 Media 1.16% News Corp., Class B 1,858,916 30,672,114 Multiline Retail 2.10% Dollar General Corp. (I) 1,754,715 55,203,334 Specialty Retail 3.63% Lowe's Companies, Inc. 1,312,949 28,333,439 Staples, Inc. 4,183,563 67,188,022 Consumer Staples 6.33% 166,793,647 Beverages 1.38% PepsiCo, Inc. 570,574 36,539,559 Food & Staples Retailing 2.74% CVS Caremark Corp. 1,983,686 72,106,986 Food Products 1.02% Archer-Daniels-Midland Company 882,238 26,802,390 Household Products 1.19% The Procter & Gamble Company 509,753 31,344,712 Energy 14.76% 388,647,989 Energy Equipment & Services 4.03% Ensco International PLC, ADR 218,247 11,621,653 Noble Corp. 924,909 34,101,395 Schlumberger, Ltd. 359,691 32,505,276 Weatherford International, Ltd. (I) 1,267,763 27,789,365 Oil, Gas & Consumable Fuels 10.73% Brazil Ethanol, Inc. (I)(S) 500,000 5,000 CONSOL Energy, Inc. 425,638 22,814,197 Denbury Resources, Inc. (I) 3,665,534 70,818,117 EQT Corp. 394,420 25,037,782 OGX Petroleo e Gas Participacoes SA (I) 3,796,828 31,631,052 Southwestern Energy Company (I) 864,558 38,524,704 Suncor Energy, Inc. 2,454,198 93,799,448 Financials 16.34% 430,186,579 Capital Markets 7.27% BlackRock, Inc. 143,667 25,638,813 Franklin Resources, Inc. 275,804 35,016,076 Lazard, Ltd., Class A 1,118,973 37,597,493 Morgan Stanley 495,289 11,020,180 The Charles Schwab Corp. 3,208,648 47,905,115 The Goldman Sachs Group, Inc. 253,574 34,224,883 Diversified Financial Services 3.07% Bank of America Corp. 1,786,648 17,348,352 JPMorgan Chase & Company 1,569,787 63,497,884 1 Large Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) Insurance 6.00% ACE, Ltd. 246,395 $16,503,537 Berkshire Hathaway, Inc., Class B (I) 328,671 24,377,528 MetLife, Inc. 1,963,766 80,926,797 Prudential Financial, Inc. 615,711 36,129,921 Health Care 9.88% 260,312,242 Biotechnology 1.59% Amgen, Inc. (I) 764,424 41,813,993 Health Care Equipment & Supplies 1.41% Medtronic, Inc. 1,033,178 37,246,067 Health Care Providers & Services 2.45% McKesson Corp. 269,611 21,870,844 Medco Health Solutions, Inc. (I) 369,896 23,259,060 Quest Diagnostics, Inc. 357,699 19,319,323 Pharmaceuticals 4.43% Abbott Laboratories 871,814 44,741,494 Hospira, Inc. (I) 688,022 35,171,685 Pfizer, Inc. 1,917,348 36,889,776 Industrials 12.44% 327,629,360 Aerospace & Defense 4.43% Honeywell International, Inc. 553,189 29,374,336 Textron, Inc. 1,988,543 45,995,000 United Technologies Corp. 498,682 41,310,817 Air Freight& Logistics 0.88% Expeditors International of Washington, Inc. 487,368 23,257,201 Airlines 0.61% Delta Air Lines, Inc. (I) 2,038,610 16,084,633 Commercial Services & Supplies 3.62% Iron Mountain, Inc. 1,088,143 34,417,963 Republic Services, Inc. 2,098,061 60,906,711 Industrial Conglomerates 2.14% Danaher Corp. 1,145,954 56,277,801 Machinery 0.76% Deere & Company 254,807 20,004,898 Information Technology 22.95% 604,472,276 Communications Equipment 3.82% QUALCOMM, Inc. 1,836,425 100,599,362 Computers & Peripherals 7.03% Apple, Inc. (I) 282,938 110,481,630 Hewlett-Packard Company 2,125,417 74,729,662 Internet Software & Services 4.40% Google, Inc., Class A (I) 191,751 115,758,161 Semiconductors & Semiconductor Equipment 0.33% NXP Semiconductor NV (I) 445,895 8,819,803 Software 7.37% Adobe Systems, Inc. (I) 887,691 24,606,795 Intuit, Inc. (I) 764,822 35,717,187 2 Large Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Information Technology (continued) Microsoft Corp. 4,881,740 $133,759,676 Materials 8.07% 212,532,103 Chemicals 3.89% Ecolab, Inc. 778,095 38,904,750 LyondellBasell Industries NV, Class A 417,859 16,488,716 Monsanto Company 368,925 27,108,605 The Mosaic Company 283,198 20,027,763 Containers & Packaging 1.09% Owens-Illinois, Inc. (I) 1,237,935 28,682,954 Metals & Mining 3.09% Avalon Rare Metals, Inc. (I) 2,756,170 15,231,124 Barrick Gold Corp. 1,095,203 52,098,807 Freeport-McMoRan Copper & Gold, Inc. 264,150 13,989,384 Utilities 0.69% 18,058,240 Electric Utilities 0.33% PPL Corp. 309,365 8,631,284 Water Utilities 0.36% American Water Works Company, Inc. 336,677 9,426,956 Maturity Par value Rate (%) date Value Corporate Bonds 0.00% $35,000 (Cost $286,174) Industrials 0.00% 35,000 Airlines 0.00% Northwest Airlines, Inc., Escrow Certificates (I) 7.625 11/15/23 $3,000,000 3,750 Northwest Airlines, Inc., Escrow Certificates (I) 6.625 05/15/23 25,000,000 31,250 Shares Value Warrants 0.06% $1,620,826 (Cost $447,653) Avalon Rare Metals, Inc. (Expiration Date 9-30-11; Strike Price: CAD 3.60) (I) 828,138 1,620,826 Total investments (Cost $2,622,154,259)† 99.71% $2,625,907,934 Other assets and liabilities, net 0.29% $7,696,196 Total net assets 100.00% $2,633,604,130 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts CAD Canadian Dollar (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. 3 Large Cap Equity FundAs of 7-31-11 (Unaudited) † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $2,646,726,581. Net unrealized depreciation aggregated $20,818,647, of which $175,136,088 related to appreciated investment securities and $195,954,735 related to depreciated investment securities. Note to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Common Stocks Consumer Discretionary $215,619,672 $215,619,672 — — Consumer Staples 166,793,647 166,793,647 — — Energy 388,647,989 388,642,989 — $5,000 Financials 430,186,579 430,186,579 — — Health Care 260,312,242 260,312,242 — — Industrials 327,629,360 327,629,360 — — Information Technology 604,472,276 604,472,276 — — Materials 212,532,103 212,532,103 — — Utilities 18,058,240 18,058,240 — — Corporate Bonds 35,000 — $3,750 31,250 Warrants 1,620,826 1,620,826 — — Total Investments in Securities $2,625,907,934 $2,625,867,934 $3,750 $36,250 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as 4 Large Cap Equity FundAs of 7-31-11 (Unaudited) institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 5 Small Cap Intrinsic Value FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 97.80% $449,348,319 (Cost $437,805,344) Consumer Discretionary 24.52% 112,636,996 Auto Components 0.74% Azure Dynamics Corp. (I) 14,500,000 3,414,620 Diversified Consumer Services 1.07% ChinaCast Education Corp. (I) 1,000,000 4,920,000 Hotels, Restaurants & Leisure 0.17% Dunkin' Brands Group, Inc. (I) 26,278 760,223 Household Durables 3.50% Hooker Furniture Corp. 116,748 1,053,067 MDC Holdings, Inc. 170,000 3,843,700 Pulte Group, Inc. (I) 1,625,000 11,163,750 Internet & Catalog Retail 2.75% E-Commerce China Dangdang, Inc., ADR (I)(L)(V) 1,120,000 12,656,000 Media 7.17% Ascent Media Corp., Class A (I) 70,000 3,367,700 Live Nation Entertainment, Inc. (I) 650,000 7,215,000 LodgeNet Interactive Corp. (I) 973,098 2,753,867 MDC Partners, Inc., Class A 981,000 19,590,570 Specialty Retail 4.92% Collective Brands, Inc. (I) 267,106 3,146,509 DSW Inc., Class A (I) 367,620 19,476,508 Textiles, Apparel & Luxury Goods 4.20% Iconix Brand Group, Inc. (I) 745,000 17,380,850 Joe's Jeans, Inc. (I) 2,338,763 1,894,632 Consumer Staples 4.63% 21,274,340 Food Products 0.18% Reddy Ice Holdings, Inc. (I) 283,000 846,170 Household Products 4.45% Spectrum Brands Holdings, Inc. (I) 765,100 20,428,170 Energy 16.37% 75,219,748 Energy Equipment & Services 6.70% Atwood Oceanics, Inc. (I) 470,000 21,949,000 Tidewater Inc. 162,867 8,850,193 Oil, Gas & Consumable Fuels 9.67% Berry Petroleum Company, Class A 60,000 3,441,000 Carrizo Oil & Gas, Inc. (I) 140,000 5,376,000 Clayton Williams Energy, Inc. (I) 70,000 4,642,400 Denbury Resources, Inc. (I) 477,000 9,215,640 Energy XXI Bermuda, Ltd. (I) 270,000 8,858,700 Kodiak Oil & Gas Corp. (I) 600,000 4,074,000 McMoRan Exploration Company (I) 180,000 3,031,200 Penn Virginia Corp. 108,974 1,429,739 Progress Energy Resources Corp. 300,000 4,351,876 Financials 15.96% 73,336,315 Capital Markets 5.27% Janus Capital Group, Inc. 1,000,000 8,440,000 1 Small Cap Intrinsic Value FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) Lazard, Ltd., Class A 470,000 $15,792,000 Commercial Banks 3.70% Bond Street Holdings LLC, Class A (I)(S) 650,000 13,325,000 Synovus Financial Corp. 2,000,000 3,660,000 Diversified Financial Services 2.62% PICO Holdings, Inc. (I) 440,000 12,016,400 Insurance 0.47% Maiden Holdings, Ltd. 234,500 2,173,815 Real Estate Investment Trusts 3.05% Invesco Mortgage Capital, Inc. 715,000 13,999,700 Thrifts & Mortgage Finance 0.85% Northeast Community Bancorp, Inc. 590,000 3,929,400 Health Care 1.69% 7,780,300 Biotechnology 0.25% Geron Corp. (I) 300,000 1,155,000 Health Care Equipment & Supplies 1.44% Teleflex Inc. 110,000 6,625,300 Industrials 10.58% 48,610,618 Commercial Services & Supplies 2.80% Cenveo, Inc. (I) 550,000 3,184,500 TMS International Corp. (I)(V) 781,143 9,670,550 Machinery 0.49% Wabash National Corp. (I) 300,000 2,253,000 Professional Services 2.32% Verisk Analytics, Inc., Class A (I) 320,000 10,656,000 Road & Rail 3.58% Swift Transporation Company (I) 1,450,000 16,443,000 Trading Companies & Distributors 1.39% Seacube Container Leasing, Ltd. 441,321 6,403,568 Information Technology 15.14% 69,542,102 Communications Equipment 6.60% Comverse Technology, Inc. (I) 1,000,000 7,500,000 Snap Interactive, Inc. (I)(V) 139,163 150,296 Snap Interactive, Inc., Foreign Shares (I)(V) 2,000,000 2,160,000 Sycamore Networks, Inc. 1,040,000 20,488,000 Internet Software & Services 4.61% CrowdGather, Inc. (I)(V) 3,950,000 2,172,500 Travelzoo Inc. (I) 360,000 19,008,000 IT Services 1.56% iGate Corp. 477,642 7,159,854 Software 2.37% THQ, Inc. (I) 764,416 2,037,169 Velti PLC (I) 537,025 8,866,283 2 Small Cap Intrinsic Value FundAs of 7-31-11 (Unaudited) Shares Value Materials 8.13% $37,378,000 Chemicals 3.67% Chemtura Corp. (I) 960,000 16,896,000 Paper & Forest Products 4.46% AbitibiBowater, Inc. (I) 900,000 16,452,000 Louisiana-Pacific Corp. (I) 520,000 4,030,000 Utilities 0.78% 3,569,900 Independent Power Producers & Energy Traders 0.53% GenOn Energy, Inc. (I) 620,000 2,411,800 Water Utilities 0.25% Purecycle Corp. (I) 370,000 1,158,100 Issuer Options Purchased 0.17% 771,250 (Cost $327,550) Call Options 0.17% Liberty Global, Inc., Class A (Expiration Date: 1-19-13; Strike Price: $35.00 (I) 10,000 100,000 Liberty Global, Inc., Class A (Expiration Date: 1-21-12; Strike Price: $15.00 (I) 25,000 671,250 Shares Value Warrants 0.07% $326,094 (Cost $0) CrowdGather, Inc. (Expiration Date: 8-29-16; Strike Price: $1.50) (I)(V) 1,875,000 157,573 Snap Interactive, Inc. (Expiration Date: 1-19-16; Strike Price: $2.50) (I)(V) 1,000,000 168,521 Yield Shares Value Securities Lending Collateral 2.44% $11,202,023 (Cost $11,201,340) John Hancock Collateral Investment Trust (W) 0.2369%(Y) 1,119,307 11,202,023 Par value Value Short-Term Investments 0.97% $4,475,000 (Cost $4,475,000) Repurchase Agreement 0.97% 4,475,000 Repurchase Agreement with State Street Corp. dated 07/29/2011 at 0.010% to be repurchased at $4,475,004 on 08/01/2011, collateralized by $4,485,000 Federal Home Loan Bank 1.625% due 11/21/2012 (valued at $4,569,094, including interest) $4,475,000 4,475,000 Total investments (Cost $453,809,234)† 101.45% $466,122,686 Other assets and liabilities, net (1.45%) ($6,676,234) Total net assets 100.00% $459,446,452 The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. 3 Small Cap Intrinsic Value FundAs of 7-31-11 (Unaudited) (L) All or a portion of this security is on loan as of 7-31-11. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $459,229,275. Net unrealized appreciation aggregated $6,893,411, of which $47,729,869 related to appreciated investment securities and $40,836,458 related to depreciated investment securities. The portfolio had the following country concentration as a percentage of total net assets on 7-31-11: United States 78% Canada 10% Bermuda 6% China 4% Short-term Investments and other 2% 4 Small Cap Intrinsic Value FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Common Stocks Consumer Discretionary $112,636,996 $112,636,996 — — Consumer Staples 21,274,340 21,274,340 — — Energy 75,219,748 75,219,748 — — Financials 73,336,315 60,011,315 $13,325,000 — Health Care 7,780,300 7,780,300 — — Industrials 48,610,618 48,610,618 — — Information Technology 69,542,102 69,542,102 — — Materials 37,378,000 37,378,000 — — Utilities 3,569,900 3,569,900 — — Purchased Options 771,250 771,250 — — Warrants 326,094 — 326,094 — Securities Lending Collateral 11,202,023 11,202,023 — — Short-Term Investments 4,475,000 — 4,475,000 — Total Investments in Securities $466,122,686 $447,996,592 $18,126,094 — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Options. There are two types of options, a put option and a call option. Options are traded either over-the-counter or on an exchange. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. Writing puts and buying calls may increase the Fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the 5 Small Cap Intrinsic Value FundAs of 7-31-11 (Unaudited) Fund’s exposure to such changes. Risks related to the use of options include the loss of the premium, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values. Options listed on an exchange are valued at their closing price. If no closing price is available, then they are valued at the mean between the last bid and ask prices from the exchange on which they are principally traded. For options not listed on an exchange, an independent pricing source is used to value the options at the mean between the last bid and ask prices. When the Fund purchases an option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently “marked-to-market” to reflect current market value. If the purchased option expires, the Fund realizes a loss equal to the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale are greater or less than the original cost. During the period ended July 31, 2011, the Fund used purchased options to manage against anticipated changes in securities. During the period ended July 31, 2011, the Fund held purchased options with market values ranging from $0.7 million to $2.2 million, as measured at each quarter end. Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at July 31, 2011 by risk category: Liability Financial Instruments Asset Derivatives Derivatives Risk Location Fair Value Fair Value Equity Contracts Purchased Options* $771,250 - *Purchased options are included in the Portfolio of Investments. Transactions in securities of affiliated issuers. Affiliated issuers, as defined by the 1940 Act, are those in which Fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Fund’s transactions in the securities of these issuers during the period ended July 31, 2011, is set forth below: Beginning Ending share share Realized gain Dividend Affiliate amount amount (loss) income Ending value CrowdGather, Inc. Bought: 3,950,000 Sold: 0 - 3,950,000 - - $ 2,172,500 CrowdGather, Inc. (Warrants) Bought: 1,875,000 Sold: 0 - 1,875,000 - - $ 157,573 E-Commerce China Dangdang, Inc. , ADR Bought: 1,220,000 Sold: 100,000 - 1,120,000 $254,287 - $ 12,656,000 Snap Interactive, Inc. Bought: 139,163 Sold: 0 - 139,163 - - $ 150,296 Snap Interactive, Inc., Foreign Shares Bought: 2,000,000 Sold: 0 - 2,000,000 - - $ 2,160,000 Snap Interactive, Inc. (Warrants) Bought: 1,000,000 Sold: 0 - 1,000,000 - - $ 168,521 TMS International Corp. Bought: 781,143 Sold: 0 - 781,143 - - $ 9,670,550 For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 6 Global Opportunities FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 100.71 % $1,255,078,481 (Cost $1,246,458,684) Brazil 20.70% 257,971,946 All America Latina Logistica SA 3,027,089 21,861,171 BHG SA - Brazil Hospitality Group (I)(V) 2,914,569 38,169,324 GP Investments, Ltd. (I) 4,267,082 13,344,519 HRT Participacoes em Petroleo SA (I) 1,493 1,392,061 LLX Logistica SA (I) 20,705,573 57,810,318 MPX Energia SA (I) 1,015,936 24,428,058 OGX Petroleo e Gas Participacoes SA (I) 12,119,496 100,966,495 Canada 16.26% 202,578,046 Africa Oil Corp. (I) 3,362,708 5,173,668 Avalon Rare Metals, Inc. (I) 2,936,409 16,227,159 Fortune Minerals, Ltd. (I) (V) 8,551,064 12,529,687 Franco-Nevada Corp. 628,646 26,285,423 Ivanhoe Energy, Inc. (I)(V) 20,337,074 34,482,244 Karnalyte Resources, Inc. (I) (V) 2,319,557 31,196,093 PetroBakken Energy, Ltd., Class A 725,187 10,671,547 Progress Energy Resources Corp. 4,364,308 63,309,759 San Gold Corp. (I) 498,543 1,565,366 Silver Standard Resources, Inc. (I) 41,500 1,137,100 China 0.01% 149,118 Renren, Inc., ADR (I) 13,769 149,118 France 5.53% 68,851,547 EDF SA 1,335,219 50,681,666 Saft Groupe SA 559,672 18,169,881 Hong Kong 0.19% 2,299,016 Natural Beauty Bio-Technology, Ltd. 10,535,785 2,299,016 India 17.52% 218,374,179 Adani Power, Ltd. (I) 7,258,727 16,521,692 Colgate-Palmolive India, Ltd. 1,090,266 24,044,458 Indiabulls Power, Ltd. (I) 6,132,824 2,365,470 Nestle India, Ltd. 52,630 5,184,816 Pantaloon Retail India, Ltd. 792,428 6,689,562 Procter & Gamble Hygiene & Health Care, Ltd. 166,026 7,326,642 Reliance Capital, Ltd. 5,752,805 74,899,835 Reliance Infrastructure, Ltd. (I) 5,842,768 71,482,735 Sun Pharmaceutical Industries, Ltd. 840,415 9,858,969 Italy 1.76% 21,885,810 Mediaset SpA 5,115,020 21,885,810 Japan 6.72% 83,778,371 Amada Company, Ltd. 1,730,036 13,443,563 Chiyoda Corp. 3,248,015 41,545,240 Mazda Motor Corp. (I) 6,893,945 19,046,761 NTN Corp. 1,612,392 9,742,807 South Africa 0.43% 5,360,960 Anglo Platinum, Ltd. 38,826 3,311,036 Impala Platinum Holdings, Ltd. 80,419 2,049,924 1 Global Opportunities FundAs of 7-31-11 (Unaudited) Spain 3.99% $49,753,330 Abengoa SA (I) 1,769,872 49,753,330 Switzerland 3.65% 45,523,317 Credit Suisse Group AG (I) 1,264,441 45,523,317 Taiwan 0.10% 1,284,640 Hon Hai Precision Industry Company, Ltd. 450,150 1,284,640 United States 23.85% 297,268,201 Bank of America Corp. 6,125,067 59,474,401 Brazil Ethanol, Inc. (I) (S) 301,903 3,019 Ceva, Inc. (I) 262,369 7,928,791 Denbury Resources, Inc. (I) 1,815,308 35,071,751 Google, Inc., Class A (I) 21,923 13,234,696 JPMorgan Chase & Company 273,496 11,062,913 Live Nation Entertainment, Inc. (I) 5,276,870 58,573,257 Owens Corning, Inc. (I) 1,234,809 43,934,504 Rex Energy Corp. (I) 799,879 8,854,661 Warren Resources, Inc. (I)(V) 7,992,084 32,527,782 Wells Fargo & Company 952,127 26,602,426 Rights 0.01% $143,758 (Cost $0) Brazil 0.01% 143,758 MPX Energia SA (Strike Price: BRL 63.00) (I) 79,624 143,758 Warrants 0.02% $201,713 (Cost $0) Canada 0.02% 201,713 Fortune Minerals, Ltd. (Expiration Date 12-3-11; Strike Price: CAD 0.80) (I) 344,154 201,713 Preferred Securities 1.04 % $13,033,109 (Cost $13,228,879) Brazil 1.04% 13,033,109 MMX Mineracao E Metalicos SA (I) 7,486,073 13,033,109 Total investments (Cost $1,259,687,563)† 101.78% $1,268,457,061 Other assets and liabilities, net (1.78%) ($22,236,224) Total net assets 100.00% $1,246,220,837 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts BRL Brazilian Real CAD Canadian Dollar (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to the notes to the schedule of investments. 2 Global Opportunities FundAs of 7-31-11 (Unaudited) † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $1,300,670,372. Net unrealized depreciation aggregated $32,213,311, of which $93,071,289 related to appreciated investment securities and $125,284,600 related to depreciated investment securities. The portfolio had the following sector composition as a percentage of total net assets on 7-31-11: Energy 23% Financials 21% Industrials 20% Utilities 13% Materials 9% Consumer Discretionary 8% Consumer Staples 3% Information Technology 2% Health Care 1% 3 Global Opportunities FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011 by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Common Stocks Brazil $257,971,946 $257,971,946 — — Canada 202,578,046 202,578,046 — — China 149,118 149,118 — — France 68,851,547 — $68,851,547 — Hong Kong 2,299,016 — 2,299,016 — India 218,374,179 — 218,374,179 — Italy 21,885,810 — 21,885,810 — Japan 83,778,371 — 83,778,371 — South Africa 5,360,960 — 5,360,960 — Spain 49,753,330 — 49,753,330 — Switzerland 45,523,317 — 45,523,317 — Taiwan 1,284,640 — 1,284,640 — United States 297,268,201 297,265,182 — $3,019 Rights 143,758 — 143,758 — Warrants 201,713 201,713 — — Preferred Securities Brazil 13,033,109 13,033,109 — — Total Investments in Securities $1,268,457,061 $771,199,114 $497,254,928 $3,019 Other Financial Instruments Forward Foreign Currency Contracts ($9,297,882) — ($9,297,882) — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and forward foreign currency contracts traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. 4 Global Opportunities FundAs of 7-31-11 (Unaudited) Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Forward foreign currency contracts. A forward foreign currency contract is an agreement between two parties to buy and sell a specific currency at a price that is set on the date of the contract. The forward contract calls for delivery of the currency on a future date that is specified in the contract. The market value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates. Forward foreign currency contracts are marked-to-market daily and the change in value is recorded by a Fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency. During the period ended July 31, 2011, the Fund used forward foreign currency contracts to manage against anticipated currency exchange rate changes. The following table summarizes the contracts held at July 31, 2011. During the period ended July 31, 2011, the Fund held forward foreign currency contracts with USD absolute values ranging from $102.3 million to $452.1 million, as measured at each quarter end. Principal Principal Amount Amount Covered by Unrealized Covered by Contract Settlement Appreciation Currency Contract (USD) Counterparty Date (Depreciation) Buys Canadian Dollar 62,140,600 $62,800,000 UBS AG 9/28/2011 $2,159,398 Japanese Yen 1,173,767,000 14,600,000 UBS AG 9/28/2011 658,024 $77,400,000 $2,817,422 Sells Canadian Dollar 274,418,535 $278,891,962 Bank of Montreal 9/28/2011 ($7,974,640) Japanese Yen 7,694,486,000 95,881,445 Royal Bank of Canada 9/28/2011 (4,140,664) $374,773,407 ($12,115,304) 5 Global Opportunities FundAs of 7-31-11 (Unaudited) Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at July 31, 2011 by risk category: Financial Instruments Asset Derivatives Fair Liability Derivatives Risk Location Value Fair Value Foreign exchange Forward foreign currency contracts contracts $2,817,422 ($12,115,304) $2,817,422 ($12,115,304) Transactions in securities of affiliated issuers Affiliated issuers, as defined by the 1940 Act, are those in which Fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Fund’s transactions in the securities of these issuers during the period ended July 31, 2011, is set forth below: Beginning Ending share share Realized gain Dividend Ending Affiliate amount amount (loss) income value BHG SA - Brazil Hospitality Group Bought: 952,311 Sold: None 1,962,258 2,914,569 - - $38,169,324 Fortune Minerals, Ltd. Bought: None Sold: None 8,551,064 8,551,064 - - $12,529,687 Ivanhoe Energy, Inc. Bought: 20,525,074 Sold: 188,000 - 20,337,074 ($215,523) - $34,482,244 Karnalyte Resources, Inc. Bought: 2,319,557 Sold: None - 2,319,557 - - $31,196,093 Warren Resources, Inc. Bought: 108,600 Sold: None 7,883,484 7,992,084 - - $32,527,782 For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. HartsteinKeith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. HartsteinKeith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011By: /s/ Charles A. RizzoCharles A. RizzoChief Financial OfficerDate: September 20, 2011
